





Exhibit 10.46


October 31, 2018


ADES International Holding Ltd.
Unit 517, Floor 5, Index Tower
DIFC, UAE, Dubai – PO Box: 507118
Attention:     Dr. Mohamed Farouk
Morcos William


Reference is made to that certain Sale and Purchase Agreement, dated as of July
11, 2018, by and between Weatherford Worldwide Holdings GmbH, a Swiss company
with limited liability (“Seller”), and ADES International Holding Ltd., a Dubai
International Financial Centre entity (“Purchaser”), pertaining to the purchase
by Purchaser of certain land drilling rig assets and operations of Seller and
its Affiliates in the People’s Democratic Republic of Algeria and the State of
Kuwait (as amended, supplemented or modified from time to time, the “Purchase
Agreement”). Capitalized terms used but not defined in this Agreement shall have
the meanings set forth in the Purchase Agreement (as defined below).


In consideration of the mutual agreements, provisions and covenants contained in
this letter agreement and the Purchase Agreement, pursuant to Sections 11.2 and
11.3 of the Purchase Agreement, Seller and Purchaser hereby agree as follows:


1.
Section 1.1(ss)(ii)(C) of the Purchase Agreement is hereby amended and restated
as follows:



“(C) (1) the Management Systems and all other equipment, inventories, including
raw materials, works in process, semifinished and finished products, replacement
and spare parts, packaging and labelling materials, operating supplies
(including all broached and unbroached provisions) and inventory in transit or
deposited in a warehouse, in each case related to the Rigs to the extent used in
the Business in the State of Kuwait; (2) the Business Intellectual Property and
Records relating to the Business in Kuwait (save to the extent the same is
already vested in the Joint Venture) and (3) all accounts receivable of Seller
and its Affiliates owed by the Joint Venture as of the Initial Closing (the
right to receive which such amounts having been assigned to Key International
Drilling Company Limited on the date hereof) in an amount up to $55,000,000
(such amounts being estimated to be approximately $54,300,000 on the date
hereof), it being acknowledged and agreed that such amounts in excess of
$55,000,000 shall be cancelled in accordance with Section 2.11(a).”


2.
The first two sentences of Section 2.5(d) of the Purchase Agreement are hereby
amended and restated as follows, and the definition of “Target Net Working
Capital Amount” shall be deleted from the Purchase Agreement in its entirety:



“If the Final Closing Net Working Capital as finally determined pursuant to this
Section 2.5 is less than $50,000,000 (which is based upon a target Net Working
Capital amount of $65,000,000 anticipated by Seller), then Seller shall pay to
Purchaser the amount of such difference in cash. If the Final Closing Net
Working Capital as finally determined pursuant to this Section 2.5 is greater
than $50,000,000, then no adjustment shall be made to the Purchase Price, and
Purchaser shall not be required to make any payment under this Section 2.5 to
Seller.”


3.
Section 2.11(a) of the Purchase Agreement is hereby amended and restated as
follows:



“Except as set forth in Section 2.11(a) of the Seller Disclosure Schedule or to
the extent included in the Kuwait Assets, all intercompany accounts and
Indebtedness owed by or


1



--------------------------------------------------------------------------------




among Seller or its Affiliates, on the one hand, and the Joint Venture, on the
other hand, shall be cancelled, paid or otherwise settled by Seller or its
Affiliates provided, however, that the Parties agree that (i) for the
cancellation of intercompany accounts and Indebtedness of up to an aggregate of
$10,000,000 pursuant to this Section 2.11(a) Purchaser shall be responsible for
any Liability for Taxes incurred by the Joint Venture in connection with such
cancellation, and for the cancellation of intercompany accounts and Indebtedness
in excess of $10,000,000, Seller shall be responsible for any Liability for
Taxes incurred by the Joint Venture in connection with such cancellation and
(ii) Purchaser shall be responsible for any Liability for Taxes incurred as a
result of any taxable gain in an amount of up to $10,000,000 arising from the
assignment of the accounts receivable described in Section 1.1(ss)(ii)(C)(3),
and Seller shall be responsible for any Liability for Taxes incurred as a result
of any taxable gain in excess of $10,000,000 arising from the assignment of the
accounts receivable described in Section 1.1(ss)(ii)(C)(3); provided, however,
that Seller shall only be responsible for such Liabilities to the extent they
arise during the two year period following the Initial Closing. In furtherance
of the foregoing, Purchaser shall use commercially reasonable efforts to cause
the Joint Venture and Kuwait Advanced Drilling Services to minimize any related
gain, including without limitation by way of reclassification and/or reduction
of all intercompany amounts in accordance with IFRS.”


4.
Section 5.2(b) of the Purchase Agreement is hereby amended and restated as
follows:



“Seller shall cause the Selling Entities and the Joint Venture, as applicable,
to maintain in the Ordinary Course the properties listed in Section 3.9(a) of
the Seller Disclosure Schedule, and with respect to the Rigs, comply in all
material respects with the capital expenditure program set forth in Section
5.2(b) of the Seller Disclosure Schedule (the “Rig Capital Expenditure
Program”). In furtherance of the foregoing, Purchaser shall pay to Seller, as
reimbursement for all capital expenditures incurred by Seller and its Affiliates
for the Rigs following the Effective Date, its documented capital expenditures
in up to an amount equal to $12,000,000, in two equal installments due on
December 31, 2018 and March 15, 2019. The parties agree that apart from such
payment, no further reimbursement will be due from Purchaser to Seller in
relation to the Initial Closing or any Subsequent Closing, and no reimbursement
shall be due from Purchaser under Section 5.2(b) of that certain Sale and
Purchase Agreement, dated July 11, 2018, by and between Seller and Purchaser,
relating to the purchase and sale of Seller’s land drilling rig assets and
operations in the Kingdom of Saudi Arabia (the “KSA Purchase Agreement’), and
any claim that Seller might otherwise have for such reimbursement under the KSA
Purchase Agreement is hereby waived.”


5.
Section 5.11 of the Purchase Agreement is hereby amended and restated as
follows:



“Purchaser shall use its commercially reasonable best efforts to cause Seller
and the Selling Entities (as applicable) and their respective Affiliates to be
absolutely and unconditionally relieved on or prior to the relevant Closing of
all Liabilities arising out of the letters of credit, performance bonds, custom
bonds, corporate guarantees and other similar items issued and outstanding in
connection with the Business and Purchased Assets to which that Closing relates
as listed in Section 5.11 of the Seller Disclosure Schedule (together, the
“Seller Guarantees”), and Purchaser shall, in accordance with the procedures set
forth in Article 8, indemnify Seller, the Selling Entities and their respective
Affiliates against any Losses arising from the Seller Guarantees to the extent
such Losses are the result of the act or omission of Purchaser or its Designated
Affiliates after the relevant Closing to which such Seller Guarantees relate.
Purchaser agrees to continue to use its commercially reasonable best efforts
after the relevant Closing to


2



--------------------------------------------------------------------------------




which such Seller Guarantees relate to relieve Seller and the Selling Entities
and their respective Affiliates of all such Seller Guarantees to which the
Closing relates; provided that Purchaser shall not be obligated to assume any
Liability for the acts or omissions of Seller or the Selling Entities or their
respective Affiliates (including for purposes of this Section 5.11 the Joint
Venture) or any Liabilities that relate to the period prior to Closing. As a
covenant under this Agreement, Seller shall cause all of the Seller Guarantees
for each jurisdiction to be maintained in full force and effect for a period of
up to 180 days following the applicable Closing for that jurisdiction. The other
terms upon which the Seller Guarantees will be maintained are set forth in the
Transition Services Agreement. Seller shall update Section 5.11 of the Seller
Disclosure Schedule to remove any Seller Guarantees that are no longer required,
but shall only be entitled to add new Seller Guarantees to Section 5.11 of the
Seller Disclosure Schedule where such new Seller Guarantees are required to be
maintained pursuant to Drilling Contracts that have been entered into after the
Effective Date, or which have been required for the importation of assets that
are included within the Purchased Assets that are to be sold to Purchaser.”


6.
The Parties agree that at the Initial Closing, the Kuwait Assets will be
purchased and sold pursuant to Sections 2.1 and 2.2 of the Purchase Agreement;
provided, however, that the Rigs numbered 827 and 830 and the related equipment
and inventories, each as more fully described in Section 1.1(ss)(ii)(A) of the
Seller Disclosure Schedule (individually an “Iraq Rig” and collectively, the
“Iraq Rigs”), shall not be transferred at the Initial Closing. In lieu of a
transfer of the Iraq Rigs in Southern Iraq, the Parties agree that Seller shall
instead pack and transport the Iraq Rigs from their current location to the
Kingdom of Saudi Arabia, or such other location as may otherwise be mutually
agreed by the Parties in writing (the “Delivery Location”), such process to be
commenced by Seller as promptly as practicable following the Initial Closing and
Seller shall use commercially reasonable best efforts to complete the transfer
process as promptly as practicable. Purchaser agrees to reimburse Seller for all
costs reasonably incurred by Seller that are pre-approved by Purchaser (acting
reasonably) in an aggregate amount of up to $2,000,000 in connection with the
packing and transport of the Iraq Rigs to the Delivery Location, such costs to
be reimbursed on the date that the transfer of the applicable Iraq Rig occurs
(each such date of transfer, the “Iraq Transfer Date”). The transfer of title to
each Iraq Rig shall occur promptly following the time at which the relevant Iraq
Rig is transported to international waters and at a time whilst the Iraq Rigs
are still in international waters in transit to the Delivery Location, or at
such other time as mutually agreed by the Parties in writing. For purposes of
the foregoing, the Parties further agree that (a) Seller shall be responsible
for obtaining all export clearances required to be enable it to export the Iraq
Rigs from Iraq; (b) Purchaser shall be responsible for obtaining all import
clearances required to enable it to import the Iraq Rigs into the country of the
Delivery Location; (c) risk in the Iraq Rigs shall remain with Seller and the
relevant Selling Entity until the transfer of title takes place on the relevant
Iraq Transfer Date; (d) the transfer of title to each Iraq Rig shall be
documented pursuant to a stand-alone Asset Transfer Agreement (the “Iraq Asset
Transfer Agreement”), (e) Seller shall comply with Section 2.12 of the Purchase
Agreement until the transfer of each Iraq Rig occurs and (f) notwithstanding the
delayed transfer of the Iraq Rigs, for purposes of the Purchase Agreement, the
Initial Closing shall be deemed to have occurred on the date on which the
purchase and sale of the other Kuwait Assets has been consummated. For purposes
of (c) above, the parties agree that Sections 6.1(f) through (h) of the Purchase
Agreement shall not apply, however in the event any Iraq Rig becomes inoperable
or is destroyed prior to the relevant Iraq Transfer Date, and which is not
repaired or replaced with a rig of comparable age and specification which is
capable of being contracted in its current condition (such replacement being
subject to the approval of Purchaser acting reasonably), then the applicable
Iraq Rig shall be deemed an “Excluded Rig” for purposes hereof.





3



--------------------------------------------------------------------------------




7.
The parties agree that at the Initial Closing, the Kuwait Cash Consideration
shall be reduced by an amount equal to $12,000,000, which such amount, less any
Excluded Rig Deduction in respect of each of the Iraq Rigs, shall instead be
paid on each Iraq Transfer Date (in an amount equal to $6,000,000 per Iraq Rig).
In addition, the amount of the Deposit to be credited against the Purchase Price
for the Kuwait Assets at the Initial Closing shall be reduced to $18,450,000,
with the remaining $1,800,000 (the “Remaining Deposit”) being held in escrow
until the relevant Iraq Transfer Date (when it shall be reduced in an amount
equal to $900,000 per Iraq Rig). In the event there is an Excluded Rig Deduction
with respect to any Iraq Rig, the parties agree that the portion of the
Remaining Deposit allocable to such Iraq Rig may be released from escrow to
Purchaser.



8.
On each Iraq Transfer Date (a) Seller shall deliver or cause to be delivered to
Purchaser (i) the Iraq Asset Transfer Agreement executed by the Selling Entity,
(ii) a certificate dated as of the Iraq Transfer Date confirming the incumbency
of each officer of the Selling Entity executing the Iraq Asset Transfer
Agreement and (b) Purchaser shall deliver or cause to be delivered to Seller (i)
a release of the Remaining Deposit plus the balance of the amount due in respect
of the applicable Iraq Rig under paragraph 7 and all amounts reimbursable to
Seller pursuant to paragraph 6, (ii) the Iraq Asset Transfer Agreement executed
by the Designated Affiliate and (iii) a certificate dated as of the Iraq
Transfer Date confirming the incumbency of each officer of the Designated
Affiliate executing the Iraq Asset Transfer Agreement.



9.
In respect of the Iraq Rigs, for the avoidance of doubt (a) other than the
payment of amounts reimbursable to Seller pursuant to paragraph 6, Liabilities
will only be Assumed Liabilities to the extent they relate to a period on or
after the Iraq Transfer Date, (b) Retained Taxes shall include any Taxes on or
with respect to the Iraq Rigs for any period prior to the Iraq Transfer Date and
(c) Article 9 of the Purchase Agreement shall apply on the basis that Seller
shall be responsible for all Tax Returns and Taxes on the Iraq Rigs up to the
Iraq Transfer Date.



10.
On the applicable Iraq Transfer Date, solely with respect to the Iraq Rigs and
the applicable Selling Entity, Seller repeats the representations and warranties
set forth in Sections 3.2, 3.3, 3.8(a), 3.8(b), and 3.23. On the applicable Iraq
Transfer Date, Seller represents and warrants that the applicable Iraq Rig, when
re-assembled by Purchaser using reasonable and customary methods and efforts for
such re-assembly, such Iraq Rig will be in good working order.



11.
Once it occurs (and except as provided for in this letter) the transfer of title
to the Iraq Rigs shall be deemed to have taken place as part of the Initial
Closing and Section 8.1 of the Purchase Agreement shall apply to the
representations, warranties and covenants made by Seller under this letter and
the relevant Selling Entity under the Iraq Asset Transfer Agreement (as if they
had been made at the Initial Closing) save that any time limit that applies in
respect of the Iraq Rigs for the purposes of Section 8.4 of the Purchase
Agreement shall be calculated by reference to the Iraq Transfer Date rather than
the Initial Closing Date.



12.
If the transfer of title of each of the Iraq Rigs shall not have occurred
pursuant to this letter on or before March 31, 2019 either party shall by
written notice to the other party be entitled to terminate this letter agreement
solely with respect to the transfer of the Iraq Rigs; provided that this right
will not be available to any party whose material breach of the terms of this
letter agreement which has resulted in the failure of the transfer of the Iraq
Rigs to occur by such date. Upon such termination, the Remaining Deposit shall
be promptly returned to the Purchaser.



13.
In furtherance of the covenants and agreements set forth in this letter
agreement, Purchaser hereby waives in all respects (a) any breach or inaccuracy
of Section 3.8(b) of the Purchase Agreement as a result of any change of
condition required to enable the Iraq Rigs to be packed and transported in
accordance with the covenants set forth in paragraph 6, (b) any claims for



4



--------------------------------------------------------------------------------




Losses arising from Seller’s failure to comply with the Rig Capital Expenditure
Program originally attached to the Purchase Agreement in accordance with Section
5.2(b) solely to the extent such claims arise from to Seller’s disclosed capital
expenditures with respect to the Kuwait Rigs (c) Seller’s compliance with
Section 5.2(c)(xiii) of the Purchase Agreement to the extent required to allow
for the packing and transport of the Iraq Rigs to the Delivery Location pursuant
to paragraph 6, and (d) the closing condition set forth in Section 6.1(c) of the
Purchase Agreement, which would have required Seller to obtain the consent of
the Ministry of Oil to transfer the Iraq Rigs in Southern Iraq.


14.
Each of the parties to this letter agreement represents and warrants that (i)
such Person has all requisite corporate power and authority to execute, deliver
and perform this letter agreement and (ii) the execution, delivery and
performance of this letter have been duly authorized by all requisite corporate
approvals on the part of such Person.



15.
The Parties agree that Purchase Agreement is and shall continue to be in full
force and effect in accordance with its terms, and, except as expressly set
forth in this letter agreement, no other modification to the Purchase Agreement
is agreed to or implied. This letter agreement, together with the Purchase
Agreement and the other Transaction Documents, constitute the entire agreement
among the parties hereto and their respective Affiliates with respect to the
subject matter hereof and thereof. The Parties further agree that Section 11.5,
Section 11.6 and Sections 11.8 through 11.16 of the Purchase Agreement are
incorporated herein by reference as if set forth in full herein and shall apply
to the terms and provisions of this letter agreement and the Parties hereto
mutatis mutandis. For the avoidance of doubt, this letter agreement and the Iraq
Asset Transfer Agreement shall be “Transaction Documents” for purposes of the
Purchase Agreement.



16.
The Seller Parent has executed this letter agreement where provided for below to
confirm that the guarantee it has given under Section 11.17 of the Purchase
Agreement remains in full force and effect.



If the foregoing correctly sets forth your understanding of the subject matter
hereof, please so indicate by executing this letter agreement in the space
provided below.


(Signature page to follow)






5



--------------------------------------------------------------------------------







Sincerely yours,


WEATHERFORD WORLDWIDE HOLDINGS GMBH


By: /s/ Joshua McMorrow
Name: Joshua McMorrow
Title: Managing Officer




Signature page to Letter Agreement (Kuwait)

--------------------------------------------------------------------------------





Solely for purposes of paragraph 15 of this letter agreement:


WEATHERFORD INTERNATIONAL PLC


By: /s/ Joshua McMorrow    
Name: Joshua McMorrow    
Title: Vice President and Assistant Secretary


Signature page to Letter Agreement (Kuwait)

--------------------------------------------------------------------------------



















Accepted and agreed on October 31, 2018:


ADES INTERNATIONAL HOLDING LTD.


By: /s/ Dr. Mohamed Farouk    
Name: Dr. Mohamed Farouk    
Title: Director    


Signature page to Letter Agreement (Kuwait)

